Title: From Thomas Jefferson to Markes Vandewall, 31 July 1807
From: Jefferson, Thomas
To: Vandewall, Markes


                        
                            Sir
                     
                            Washington July 31. 07.
                        
                        I propose setting out tomorrow for Monticello. the critical state of things rendering it necessary I should
                            recieve daily information both from the North & South, the Postmaster general has established a daily conveyance of the
                            mail from Fredericksburg to Monticello during my stay there. I must therefore to send all dispatches you may recieve for
                            me to Fredericksburg, except on the day on which your mail stage to Milton leaves Richmond, on which day it may be sent by
                            that to Milton direct. I salute you with esteem. 
                        
                            Th: Jefferson
                     
                        
                    